I think the evidence made defendant's negligence a question for the jury. The deceased was a guest of defendant and his wife. She *Page 615 
was of advanced years. Although she had been in the home during the greatest part of the day, the jury could conclude that most of the time had been spent upstairs; that she was not familiar with the halls and stairways of the home; that she knew little or nothing of the slippery character of the floor in the back hall adjacent to the stairway into which she fell or of the presence of the beans thereon. The testimony that might tend to show negligence of defendant comes wholly from him and his wife. He frankly says that the floor covering in the hall was more slippery than linoleum when wet; that he observed that it was wet; and that beans were scattered on the floor just prior to the deceased's being taken to the lavatory. His wife saw the same condition. Would the ordinarily careful person have either removed the danger or warned the deceased thereof? This should be determined by the usual fact finders and not by the court as a proposition of law. To me the home is no different in respect of the duty of care due a guest therein from the owner than that due an invited guest from the driver of an automobile. In some states the common law duty of ordinary care to a guest rider in a car has been modified or changed by statute so as to make the driver or owner liable only for gross or reckless negligence. In automobile cases, and I fail to see that a different rule should apply to a guest in a home and a guest in a car, this statement appears sound:
"We conceive the true rule to be that the gratuitous undertaker shall be mindful of the life and limb of his guest and shall not unreasonably expose her to additional peril. This would seem to be a sane, sound and workable rule, one consistent with established legal principles and just to both parties. It leaves the determination of the issue to the jury as a question of fact." Avery v. Thompson, 117 Me. 120, 128,103 A. 4, 7, L.R.A. 1918D, 205, Ann. Cas. 1918E, 1122.
Roy v. Kirn, 208 Mich. 571, 175 N.W. 475, approves the statement of the principle announced by the Maine court. Comeau v. Comeau, 285 Mass. 578, 189 N.E. 588, 92 A.L.R. 1002, applies the gross negligence rule to a case of this sort, but concedes that if the *Page 616 
rule of ordinary care governed, the evidence there made a case for the jury. It was not as suggestive of negligence as in the case at bar. Morril v. Morril, 104 N.J.L. 557, 142 A. 337,60 A.L.R. 102, was where a 13-year old boy, a guest at a home, was permitted to play in the back yard and in so doing ran against a defective latch to an outbuilding, thereby injuring his eye. The court there ruled, four members dissenting, that as a matter of law no reasonable person could anticipate that the defective latch might cause an injury and for that reason affirmed a directed verdict. It seems to me that case presented a picture wholly different from that before us. Greenfield v. Miller, 173 Wis. 184, 180 N.W. 834, 12 A.L.R. 982, is, admittedly more in point. But it is submitted that the jury had a right to infer from the evidence here that defendant knew that the beans on the wet and slippery floor adjacent to an open cement stairway were a trap to an aged person unacquainted with the situation, and that ordinary care for her safety required him to remove the danger or at least to warn her of its presence. I therefore dissent.